ON MOTION FOR REHEARING
April 30, 1946
Mb. Justice Cóbdova
delivered the opinion of the court.
Defendant asks that we reconsider our judgment.
His initial contention is that we have rendered a declaratory judgment on a controversy which was not before us. The only issue involved in the case, he says, was whether or not he must grant permanent tenure to plaintiff, whereas we have declared that plaintiff’s tenure has automatically become permanent by operation of law. If we may state his contention in our own words, the question was not whether plaintiff had earned permanent status, but whether defendant had the duty to acknowledge this status.
If we erred in conceiving the real issue, defendant can hardly complain. He has taken the position, in his briefs and particularly in his argument, that plaintiff is not entitled to permanent status. Indeed, his plea now is that he be given an opportunity in the court below to show he is right in this contention.
But we are not convinced that we erred, nor does defendant make the slightest showing that, were he given another opportunity, the result could possibly be different.
Defendant does not contend that we misconceived his position in argument. He contends that the pleading# do not show that he has ever denied that plaintiff is entitled to permanent tenure, and that since the pleadings do not show a controversy on this score, the declaratory judgment is erroneous.
It is quite true that there is no express statement in the pleadings that defendant has denied plaintiff ’s right to per*820manent status. But the pleadings show that defendant has refused him a permanent appointment. Were this all that is alleged, it would perhaps not he enough, since defendant’s refusal might he based solely on the theory that a permanent appointment was unnecessary. This would he a somewhat ingenuous and entirely unrealistic appraisal of the controversy, hut it might he technically required. The complaint, however, alleges a little more. It alleges that defendant has issued permanent appointments to others. And it alleges that the reason for defendant’s refusal is the hostility to plaintiff of the dean of plaintiff’s school. It would seem clear that these allegations of fact exclude the possibility that defendant’s refusal to acknowledge plaintiff’s right is due to his belief that the acknowledgment is unnecessary. But if there were any doubt as to the construction to be given to the allegations of the complaint, they should be resolved in the pleader’s favor. Indeed, defendant himself made a very excellent analysis of the true construction to be given the complaint, in his main brief, from which we quote:
“The Court should consider a further question whether it is really the duty of appointment that the plaintiff here seeks to coerce. In Ms complaint he does not claim that he has not been appointed. ... It appears that the plaintiff already has his appointment. . . . The complaint does not reveal upon what facts the plaintiff bases his conclusion that the appointment is good for only one year. The law provides that appointments shall be permanent after three years of satisfactory service. If, as he alleges, he has given such service for such period, then his new appointment may well become permanent by operation of law. ...
“At the risk of going outside the record, let us assume that his difficulty arises from some incidental thing that the Chancellor has said in the course of making the appointment, such as, ‘nombro a usted para desempeñar el cargo . . . por nueve meses, para y durante el año académico de 1945 — 46.’ The complaint then boils down to a desire on the plaintiff’s part, not to get an appointment, but to only get the Chancellor to retract his supposed statement that the appointment is not permanent. In other words, instead of an appointment, the plaintiff really wants a sort of a declaratory judg*821ment by the Chancellor stating the legal conclusion that his tenure is permanent. Or perhaps he wants a finding by the Chancellor as to the satisfactory character of his services which, in terms, would make his tenure permanent. But there is nothing in the law especially imposing upon the Chancellor the duty of making such a finding or of issuing such a declaratory judgment. If the plaintiff wants a declaration of his legal status, he could have gotten it by asking the District Court for a declaratory judgment under the usual pfocedui'e. ” . . .
The pleadings thus do show what the argument before us showed was the real controversy, namely, plaintiff’s right to permanent status. This controversy, the only real controversy in the case, is settled by our judgment.
Of the several other points raised in defendant’s motion none merits detailed consideration except his contention that we erred in affirming the lower court’s award of attorney’s fees to plaintiff. He is right. We have held that defendant’s appeal was not frivolous. We do not feel defendant can be properly charged with temerity in contesting this suit, which aside from the substantial 'questions raised, involves for the defendant an important question of policy not heretofore passed on by the courts. The judgment should therefore be modified in the sense of striking the award of attorney’s fees to plaintiff.